DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
Claim 10 does not have the proper status modifiers as it should be listed as "withdrawn".  Appropriate correction is required

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-6, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Iwasaki, US 5,795,635 (“Iwasaki”) in view of Ishihara et al., US 3,886,234 (“Ishihara”)(both references previously cited).
Regarding claims 1, 3-6, and 8, Iwasaki discloses a laminate hose comprising an inner layer and an outer layer (abstract, col. 1 lines 29-40, col. 1 line 56-col. 2 line 10, claim 1). The inner layer is formed from a hydrogenated nitrile rubber and the outer layer may be formed from an ethylene/propylene/diene (EPDM) rubber (col. 2 lines 56-62, col. 4 line 66-col. 5 line 10). The inner and outer layers of the hose respectively read on the claimed layer (C) and layer (A).  The hydrogenated nitrile rubber of the inner layer which intrinsically contains nitrogen atoms reads on the rubber containing Group 15 elements recited in claims 1 and 3-5. The EPDM rubber of the outer layer reads on the olefin-type rubber recited in claims 1 and 6.  Iwasaki teaches placing a layers of adhesive between the inner and outer layers (col. 5 lines 34-58).  
Iwasaki is silent regarding the layers of adhesive comprising one of the claimed adhesive resin layer materials.
Ishihara discloses an adhesive resin composition which exhibits excellent adhesiveness to synthetic resins and rubbery materials including EPDM and nitrile rubber that are in the form of a pipe (abstract, col. 1 lines 6-20, col. 2 lines 15-25, col. 9 lines 23-43).  The adhesive resin composition comprises an ethylene/vinyl acetate copolymer (col. 2 lines 40-52, claim 1).
Iwasaki and Ishihara are both directed towards applications in which an adhesive is used to bond synthetic resins. It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have utilized the adhesive composition taught by Ishihara to form the layers of adhesive in the hose of Iwasaki with the expectation of providing excellent adhesion between the layers forming the hose.  The layers of adhesive in the hose of modified Ishihara would have comprised an ethylene/vinyl acetate copolymer which reads on the ethylene/vinyl acetate copolymer of layer (B) recited in claim 1 and 2.
Regarding claim 9, Iwasaki teaches using the hose in an automobile (col. 8 lines 19-25).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Iwasaki in view of Ishihara as applied to claims 1 and 6 above, and further in view of Endo et al., WO 2015/122415 (“Endo”) (previously cited).
Regarding claim 8, as is described above, modified Iwasaki teaches a laminate hose which meets the limitations of claims 1 and 6. Modified Iwasaki is silent regarding the EPDM resin of the outer layer (corresponding to claimed layer (A)) having a structural unit derived from 5-vinyl-2-norbonene (VNB).
Endo discloses an EPDM resin having an excellent balance of rubber elasticity at low temperatures and tensile strength at normal temperatures [abstract, 0033, 0037, 0038]. The EPDM resin composition is useful for producing hoses [0038, 0086-0088, 0744, 0751, 0752]. Endo teaches that the EPDM resin may comprise units derived from VNB [0124, 0322, 326].
Modified Iwasaki and Endo are both directed towards the use of an EPDM resin to form a hose. It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have modified the hose disclosed by modified Iwasaki by forming the outer layer from the EPDM resin taught by Endo with the expectation producing a hose in which the outer layer having an excellent balance of rubber elasticity at low temperatures and tensile strength at normal temperatures. The EPDM of the outer layer of the resulting hose would have had a repeat unit derived from 5-vinyl-2-norbonene as claimed.

Pertinent Prior Art
The following constitutes a list of prior art which has not been relied upon, but is considered pertinent to Applicant’s claims and/or written description.

· US 5,731,384 to Chenard – discloses an adhesive composition based on a copolymer of ethylene, vinyl acetate, and vinylalkoxysilane units (abstract, col. 1 lines 7-11, col. 2 lines 10-17). The adhesive composition exhibits very good adhesion to various substrates (col. 4 lines 26-29).

· US 5,604,033 to Arthurs – discloses an adhesive composition comprising a silane-grafted polyolefin wherein the polyolefin may be an ethylene/vinyl acetate copolymer (abstract, col. 1 lines 12-15, col. 2 lines 2-41, claims 1 and 3).  The adhesive has both storage stability and good bonding properties (col. 5 lines 54-58). Arthurs teaches that the adhesive is extrudable with relative ease and crosslinks to form a strong adhesive bond (col. 5 lines 55-58).  The adhesive may be used to bond to a variety of substrates including various polymeric materials including polyolefins and EPDM polymers (abstract, col. 5 lines 45-49).  

Response to Arguments
Applicant's arguments filed 29 April 2022 have been fully considered but they are not persuasive. 
On pages 6 and 7 of the remarks Applicant asserts that Iwasaki does not disclose that the intermediate layer may be formed from polymers other than conjugated diene rubbers. However, the grounds of rejection set forth in the non-final Office action filed 7 February 2022 which are maintained in the instant Office action was/is not based on the intermediate layer of the laminate taught by Iwasaki being formed from a polymer other than EPDM.  Rather, the grounds of rejection are predicated on Iwasaki’s teaching of placing a layer of adhesive between the inner and outer layers and Ishihara’s teaching of an adhesive resin composition which comprises an ethylene/vinyl acetate copolymer and which exhibits excellent adhesiveness to synthetic resins and rubbery materials including EPDM and nitrile rubbers.  As such, Applicant’s argument does not address the instant grounds of rejection and therefore does not rebut the prima facie case of obvious set forth above.  
On page 7 of the remarks Applicant asserts that one of ordinary skill in the art would have no reason to have modified the adhesive taught by Ishihara so as to lack an unsaturated carboxylic acid.  However, no such modification was made in the instantly pending grounds of rejection nor is any such modification required in order for the adhesive composition of Ishihara to read on the claimed adhesive resin layer composed of at least one ethylene/vinyl acetate copolymer.  The Examiner notes that in the absence of a specific definition in Applicant’s specification or the claims, the phrase “composed of” recited in claim 1 may reasonably be interpreted as being synonymous with the phrase “comprised of”.  As such, the scope of claim 1 encompasses laminates wherein the adhesive layer (B) contains an ethylene/vinyl acetate copolymer alone or along with any amount(s) of any other component(s).  For this reason Applicant’s argument is not found persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E SANDERSON whose telephone number is (571)270-1079. The examiner can normally be reached M-F: 8:30AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571)272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEE E SANDERSON/           Primary Examiner, Art Unit 1782